 VENTURA COASTAL CORPORATIONVentura Coastal Corporation and Warehouse,Processing and Distribution Workers Union,Local 26, International Longshoremen's & War-ehousemen's Union and Fritz Conle. Cases 31-CA-8576 and 31-CA-9294September 29, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn August 26, 1981, Administrative Law JudgeTimothy D. Nelson issued the attached Decision inthis proceeding. Thereafter, counsel for the Gener-al Counsel filed exceptions and a supporting brief,Fritz Conle pro se filed exceptions and a supportingbrief, and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established polic) not tooverrule an administrative law judge's resolutions with respect ItI credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951) We haecarefully examined the record and find no basis for reversing his findings.2 We adopt the Administrative Law Judge's dismissal of the allegationof "independent" discrimination against Conle upon his return fromlayoff in April 1979, only because Conle withdrew the charge We dis-avow that Ixrtiion of the Administrative Law Judge's rationale which isbased on the General Counsel's sub silentio dismissal of the charge.DECISIONSTATEMENT OF THE CASETIMO'THY D. NELSON, Administrative Law Judge:These consolidated cases were heard by me at variouslocations in Ventura County, California, on January 14-16 and 20-22, 1981. They arose as follows: Warehouse,Processing and Distribution Workers Union, Local 26,International Longshoremen's & Warehousemen's Union(herein ILWU or the Union), filed original and amendedcharges in Case 31-CA-8576 against Ventura CoastalCorporation (herein Respondent) on. respectively, De-264 NLRB No. 54cember 6, 1978, and January 29, 1979.' Fritz G. Conle(herein Conle), an individual, filed charges in Case 31-CA-9294 against Respondent on August 16, 1979.On July 18, 1980, the Regional Director for Region 31of the National Labor Relations Board (herein called theBoard) issued an order consolidating cases, consolidatedcomplaint and notice of hearing against Respondent al-leging that Respondent violated Section 8(a)(1) and (3)of the National Labor Relations Act (herein called theAct).Respondent duly answered, admitting that its oper-ations were subject to the Board's jurisdiction, but deny-ing all substantive allegations of wrongdoing. Respond-ent also moved to dismiss the complaint on a variety ofprocedural grounds. These included assertions that: TheGeneral Counsel's failure to issue a complaint within areasonable time after the original charge was filed preju-diced Respondent and violated the Administrative Proce-dure Act (herein called APA): the bulk of the consoli-dated complaint addressed matters which had occurredprior to a settlement agreement, and the General Counselwas thus estopped from subsequent attempts to litigatepresettlement matters; and a new allegation which theGeneral Counsel amended into the complaint at the hear-ing was barred from litigation under the 6-month "limita-tions" rule contained in Section 10(b) of the Act.All parties were given full opportunity to participatein the hearing proceedings and to file post-hearing briefs.Respondent and the General Counsel submitted suchbriefs, and I have given them careful consideration.IssuesRespondent's answer and related pleadings raise im-portant procedural issues which must be resolved beforethe substantive complaint allegations may be addressed.They are:1. Did the office of the General Counsel violate themandate of the Administrative Procedure Act that pro-ceedings before it be concluded within a "reasonabletime" by taking roughly 19 months after the filing of thecentral charge herein before issuing a complaint whichitself addresses, in the main, alleged misconduct by Re-spondent occurring roughly 2 years prior to the date onwhich the complaint issued?2. If so, does this warrant dismissal of the complaintwithout regard to its potential merit?3. Is a determination of the merits of all but one of theoutstanding complaint allegations barred by the fact thatthe alleged misconduct to which those allegations referoccurred prior to a settlement agreement with which Re-spondent has complied?4. Is a determination of the merits of the remainingoutstanding allegation barred under Section 10(b) of theAct because the corresponding portion of the underlyingcharge had been dismissed and/or withdrawn, and nonew charge over the same matter had been filed within 6months of its occurrence?I The gr:inal charge. although signed h; the 11. 'L1.expressl, notedon it, face that the charge was being filed "on behalf of Fritz Conlc. anemploNee of Ventura Coastal Corp " and its substanlive allegations weress ritten ir the first ptrson. as if said Conil were the signer291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDResolution of those questions must take priority, andthat may not be done without an exposition of the com-plex procedural background and a general summary andoverview of the key events which are the subject of thecomplaint allegations. I first summarize below the natureof the complaint before setting forth other salient back-ground details.Outstanding Complaint AllegationsThe outstanding substantive allegations in the com-plaint are:2Paragraph 7On or about June 19, 1978, Respondent demotedFritz Conle from the position of leadperson in itsshipping department, and since that date has failedand refused, and continues to fail and refuse, tofully reinstate Fritz Conle to his former position ofemployment.Paragraph 8During the period from late June 1978 through July17, 1978, the exact date presently unknown, Re-spondent denied consideration to Fritz Conle for apromotion and transfer to the position of forkliftdriver in its "juice plant" or Produce [sic] [seebelow] Division, and since that date has failed andrefused, and continues to fail and refuse, to considerFritz Conic for this promotion and transfer.Paragraph 103As a result of the conduct described above ...onor about October 13, 1978, Respondent selectedConcl for layoff, and since that date has failed andrefused, and continues to fail and refuse, to reinstateConle to the position of leadperson in the shippingdepartment or forklift driver in the juice plant, or toa substantially equivalent position if those positionsno longer exist.a I do not include here the allegation contained in complaint par. 6which stated:In late March, 1979, ". [Respondent told an employee] that an-other employee would not be hired because that employee had pro-vided information to the [Board] ....This allegation was amended in a minor way at the start of the hearing.but no proof was ever offered in support of it. Counsel for the GeneralCounsel represented before resting her case-in-chief that she had beenunable to secure the presence of the witness who would testify in supportof this allegation, and that his current whereabouts were unknown. Shefurther represented that the absent witness' testimony was "not essentialto support the main allegations of the complaint involving Mr. Conic."Thus, she represented that, after consulting with her Regional Office, ithad been determined not to seek a continuance of the proceedings to at-tempt to compel said witness' presence. I therefore granted Respondent'smotion to dismiss the allegations of par. 6 at the time that counsel for theGeneral Counsel rested her case-in-chief Concl himself sought unsuccess-fully to achieve service of a separate subpoena on the absent witness, and,failing that, moved for a continuance to enforce the General Counsel'ssubpoena. The General Counsel opposed that motion. I denied it for thereasons set forth at tr. 770-778: 1054-1060.3 As amended at the hearing. this allegation is now numbered par.10(a). The General Counsel amended the original par. 10 to include analternative allegation, numbered 10(b). See discussion below.A digressive commentary is in order here: The July18, 1980, complaint attacks conduct by Respondentwhich took place in 1978.4 More specifically, a closereading discloses that the complaint challenges, atbottom, only Respondent's alleged demotion of Conlefrom a shipping department leadman's job in June 1978and its alleged discriminatory denial to Conle in July1978 of a transfer to a vacant forklift job in its juiceplant. Paragraph 10 in its original form, which refers to awrongful layoff of Concl in October 1978, is groundedon the supposition that, but for either or both of the al-legedly discriminatory acts in June or July 1978, Conclwould have held a position (leadman or forklift driver)which assertedly would have immunized him from ageneral layoff of other employees which took place inOctober 1978. That layoff is not, in itself, challenged ashaving been discriminatorily prompted. Neither isConle's inclusion in that layoff under such a challenge,except insofar as it may have been the "result" of theearlier alleged discrimination against him in June-July1978.6In short, as originally drafted, the paragraph 10 allega-tion pertaining to the October 1978 layoff of Conle is notan allegation that Respondent independently discriminat-ed against Conle by selecting him for layoff. Rather, it isan allegation that Conle was included in the layoff be-cause he then occupied a position which he would nothave occupied had he not been discriminated against inJune-July 1978.There is a question of whether paragraph 10 encom-passes any claim by the General Counsel that Respond-ent independently discriminated against Conle after hisOctober 1978 layoff. There is this conclusive indication,apart from the text of the original paragraph 10, that thecomplaint was not intended to address any actions byRespondent against Concl upon his return from layoff,except insofar as they amounted to a continuation of thealleged discrimination against him in June-July 1978.Thus, on January 6, 1981, shortly before this hearingstarted, counsel for the General Counsel wrote to coun-sel for Respondent, stating in pertinent part:7At the trial ...the General Counsel intends tooffer evidence that Respondent failed to give FritzConic a position as a leadperson or forklift operatorwhen he was recalled on April 24, 1979. In ourview, these are specific instances of Respondent'scontinuing failure and refusal to reinstate Conle tohis former position as leadperson in shipping as de-scribed in paragraph 7.. .and of Respondent's con-tinuingfailure and refusal to consider Concl for pro-motion and transfer to the "juice plant" as a forkliftoperator as described in paragraph 8 .... [Empha-sis supplied.]4 Excepting only the matters raised by the no-longer-viable par. 6 (seefn. 2), and the matters raised by the hearing amendment to par. 10 (seebelow).As counsel for the General Counsel acknowledged at tr. 255.As counsel for the General Counsel acknowledged at tr. 64:20-65:1.7 G.C. Exh. 3.292 VENTURA COASTAL CORPORATIONThe italicized passages thus make clear the GeneralCounsel's view that the complaint did not encompass anytheory that Respondent independently discriminatedagainst Conle upon his recall. Rather those passagesplainly reveal only an intention by the General Counselto make clear that paragraph 10 was to be read in con-junction with paragraphs 7 and 8 and to perserve theGeneral Counsel's position that Respondent's June-July1978 discrimination against Conle was not remedied byits recall of him in April 1979 to a different position. But,in so doing, the General Counsel has again clearly re-vealed that the merits of the original paragraph 10 maybe reached if, and only if, the June-July 1978 alleged dis-crimination is not barred from consideration by a settle-ment agreement discussed hereafter.After an extensive colloquy between and among coun-sel and the bench in the early stage of the hearing coun-sel for the General Counsel eventually contended thatparagraph 10 was also intended to challenge certain inde-pendent treatment accorded to Conle after he was re-called from layoff in April 1979. This was done to ac-complish a partial delinkage of paragraph 10 from the al-legations of paragraphs 7 and 8, and to avoid the poten-tial consequence that paragraph 10 would fall if Re-spondent's "settlement bar" defense were sustained or ifparagraphs 7 and 8 were dismissed on their merits. I per-mitted her to offer an express amendmcnt which wouldclearly encompass an alternative theory, i.e., one notlinked to paragraphs 7 and 8, that Conic had been inde-pendently discriminated against at the time of his recallby Respondent's assigning to him a less desirable jobthan the one he had performed immediately before thelayoff.The General Counsel then offered this written amend-ment, numbered paragraph 10(b):On or about 4/23/79, Respondent recalled Concl towork as a general laborer cleaning and pushingstorage boxes, a less desirable position than Conclhad heretofore [sic] occupied, and since said datehas failed and refused, and continues to fail andrefuse. to consider Conle foi promotion to more de-sirable positions of employment [because of hisunion or other protected activities].In summary, therefore, to the extent that paragraph10(b) does not necessarily depend for a favorable adjudi-cation on a finding that Respondent unlawful discrimi-nated against Conle in the presettlement period (June-July 1978). it has standing as a genuinely independent al-legation which must be decided without regard to thedisposition of the settlement bat defense. All other out-standing allegations are so inextricably linked to allegedpresettlement discrimination against Conle that they maybe addressed if. and only if, the settlement-bar doctrine isnot applicable.In addition, however, paragraph 10(b) is itself subjectto a defense under the "limitations" rule contained inSection 10(b) of the Act. For Conle had. before the Gen-eral Counsel's hearing amendment to include paragraph10(b). withdrawn a portion of his charge in Case 31 CA-9294 which. Respondent argues. enwonipassed the allcga-tion that he had been independently discriminated againstafter his April 1979 recall from layoff-thus inviting thedefense that a complaint over that matter was barred bythe failure to file an appropriate charge %within the 6-month limitations period prescribed in Section 10(b) ofthe Act.Procedural Background and Factual Overview8Respondent, a subsidiary of the Seven-Up Company, isa California corporation engaged at various locations inVentura County, California, in processing and packingfresh lemons and frozen lemon concentrate. It has twoadministrative divisions: The fresh fruit division consists,inter alia, of two packing houses-one at Montalvo andthe other at Ventura. Lemons are brought to these pack-ing houses for cleaning, grading, packing, and shippingto customers. The products division (commonly calledthe "juice plant") is located at Ventura, where lemon oiland frozen lemon concentrate are extracted, canned, andstored in cold storage warehouses until shipment. Re-spondent employs large numbers of Hispanic employeesat both locations who have little or no fluency in Eng-lish.Conle, who is fluent in English and Spanish, was hiredby Respondent on December 13, 1977, to work as a fork-lift operator in the shipping department at the Montalvopacking house. He came to that job with an extensivebackground of involvement in organizational and repre-sentational work for the United Farm Workers of Amer-ica (UFWA), including in lemon groves which serve Re-spondent's processing and packing operations. He omit-ted reference to this employment background when heapplied for work with Respondent and falsified his appli-cation in a number of other respects in order to camou-flage his UFWA background.Shortly after his hire, Conle initiated contact with theII-WU and became that union's principal in-house orga-nizer in an attempt through the Board's representationprocesses to win bargaining rights for a unit limited toRespondent's packing house employees. The organiza-tional effort took place over the period March-December1978. The Union did not file a petition for representationuntil December 15, 1978.9As early as April 1978, however, Respondent hadbecome aware of the union organizational effort and ofConle's role in it. Thus, on April 27, 1978. Respondent'srecently appointed personnel manager, William Dore,held an "action meeting" attended by various manage-ment representatives and employees, including Conlec.During that meeting, Dore raised the subject of the orga-nizational activity then taking place and invited employ-Except as may he specifically noted hereafter. the'e general findingsare baed iil undisputed and credible testimony.C9 ase 31-RC-4372. in which the Regional Director for Region 31a;Wied a Directinn of Election on Februars 22. Iq79 'The Direction ofElection ilnchded a delermination that a ,uhslanlial number of laid-offeniployees x ere not eligible to ote -thi uinderminling the Union's ex-'I .t;,,n, for a j i ' 'rable .ote The Union iOa ight eicit, h) the Boardof this dc erlmlnatin Ithe Board granted reilc and mlodlfied the Region al DIrec or', eihgihility determination (see Recp E 1 h 2() 1 he L nlnultmai.l ) i' ithilres it, petitiol and the clection. '..hch had been %.hed-iuled for kia, 'I lqfu ',sa neer held DECISIONS OF NATIONAL LABOR RELATIONS BOARDees to discuss any problems they might be having. Dorealso mentioned the current status of certain wage surveystudies which Respondent was implementing and madereference to a planned review of other benefit programs.Dore also advised employees that they were not obligedto let union organizers into their homes, and warned em-ployees that any authorization cards they might signwere not "confidential," but, rather, that Respondentwould be entitled to see them. Conle spoke up to chal-lenge this latter assertion by Dore, claiming that it washis understanding that the Board kept such cards confi-dential. Dore rejoined that he knew of court cases whichpermitted disclosure of such cards to employers. Conlefurther debated with Dore over the question whether aunion would be able to improve the employees' workingconditions. Shortly afterwards, Dore telephoned Mon-talvo Warehouse Foreman Pete Ballestero to complainthat Conle had been a "thorn in his side" and to urgeBallestero not to send Conle to any further meetings.On May 5, 1978, Conle filed an unfair labor practicecharge against Respondent in Case 31-CA-7972, whichstated in pertinent part as follows:Since on or about April 27, 1978, [Respondent] hascoerced and restrained the undersigned and otheremployees by promising benefits and making threatsincluding closing the plant.On July 10, 1978, Conle filed an amended charge inthat case which stated in pertinent part as follows:Since on or about April 27, 1978, [Respondent] in-terfered with, restrained and coerced the under-signed and other employees by promulgating anoverbroad nonsolicitation rule, and by creating theimpression of surveillance. On or about May 9,1978, [Respondent] unlawfully granted benefits toits employees.Based on factors which are not presently necessary todetail exhaustively, Conle believed that he was beinggroomed for promotion at the Montalvo packing house.One significant factor, according to Conle, was thatMontalvo Warehouse Manager Pete Ballestero toldConle on June 3, 1978, that Ballestero wished to promotehim to a "lead" job in charge of the shipping departmentbecause the incumbent in that job, Manuel Alvarado,was about to be promoted to a job as foreman in thewashing department. According to Conle, Ballestero hadmade some reference to "problems" that Conle washaving with the "main office," but Ballestero had agreedwith Conle that these "problems" had no bearing onConl 's job performance. Conle states that he was in-stalled as shipping department leadman on June 5, andcontinued in that role until June 17 when Ballestero toldhim that it had been decided instead to give the leadshipping job to Saul Rosales, and that Conle would serveas Rosales' assistant.'"' Ballestero disputes key details of Conle's account as summarized inthis paragraphAbout a week after his alleged demotion, Conle ap-plied in writing for a vacant forklift operator's job in the"juice plant" in response to a written announcement ofthat vacancy dated June 17 which had been posted atMontalvo. About 2-3 weeks later (i.e., in or about earlyJuly 1978), Conle was told by a personnel assistant thatthe forklift job in the Ventura juice plant had been givento someone else.Shortly thereafter, on July 28, Respondent dischargedPersonnel Manager Dore. By this time, the Regional Di-rector had concluded his administrative investigation ofthe charges Conle had filed earlier in Case 31-CA-7972.The Regional Director found partial merit to thosecharges based in large part on Dore's remarks in theApril 27 "action meeting," as summarized above, andhad begun settlement negotiations with Respondent. Re-spondent executed a proposed settlement agreement onJune 31."1At some point between July 29 and 31, Dore tele-phoned Conle, saying that he had information whichwould be "useful" to Conle, and expressing the beliefthat Conle had been "wronged" by Respondent. Conlemet personally with Dore on the evening of July 31 andtook a written "declaration" from Dore. In that declara-tion,'2Dore reported, in substance, that he had had con-versations with Ballestero shortly after the April 27"action meeting" in which it was discussed that Conlewas a union "organizer" or "plant," that after Conle filedthe original charge in Case 31-CA-7972 Conle had beenthe subject of frequent discussions involving Dore andhigh-level management officials, and that considerationhad been given to refusing to recall Conle from a 10-daylayoff which had taken place in late April or early May,but that it was decided instead to recall Conle, to watchhim closely, and to give him dirty and menial jobs inhopes that he would quit. Dore further reported thatConle was kept under "surveillance" during the process-ing of Conle's unfair labor practice charges in Case 31-CA-7972. Dore further claimed that he had told Balles-" The settlement agreement (Resp Exh 3(a)) then eix uted by Re-spondent in Case 31-CA-7972 contained a tilnadmishin clause for Re-spondeit's benefit, but contained nlo other special reservations. It pro-vided, in substance, that Respondent would pot the rr:lmedial notice at-tached to it for 60 consecutive dass Although the attichcd notice waswritten in English. it is undisputed that Respondent and the Regional Di-rector had agreed that a counterpart Spanish-language notl: wtluld alsobe prepared by the Region and posted by Respondent during the sameperiod. The notice contained standard preamble language setting forthemployees' rights under the Act, together with the general assurance thatemployees are free to become or remain, or refrain Iiroun beconminigor remaining, members of any union" It addition, the nlitite containedthe following provisions:WE III I Nt' create the inipressllon of surseillan, hby telling ouremployees that rte will see the illitents of coinfidenlilal authorizationcards signed by themWi! Will NOI request our cmnplol)es to infoirnl supervisors aboutfellow employees or uililln orgalnizers wsho persistentls soh!it themto sign a union card.WE Wll I NOI grant our employ)ees additional paid vacationl days oran) other benefits in order to induce thetmi to refrain Irnitl supportingian) labor organizailon; hoi\s. eer, nothing in this SCettcilelit Agree-meint requi es us to modify osr hailge the hltefits our cmplo.ice,now enjoy]: ALJ Exh 2 is the originall .rihtig294 VENTURA COASTAL CORPORATIONtero not to promote Conic to the lead job in the shippingdepartment which Ballestero had planned to give toConcl because higher management had discussed it anddid not want to give that job to a "union man." Finally,Dore disclosed in the July 31 declaration that he hadtold Ballestero and other management officials not togrant Conle's later request to transfer to the forklift va-cancy in the juice plant because that would permit Conclto organize employees at that location, and that Re-spondent could "legally" promote someone to that jobfrom within the juice plant instead.' 3After Dore had made these disclosures, and had signedthe declaration, Dore told Concl that Dore intended tocontest his own discharge by Respondent before theCalifornia Department of Industrial Relations, Divisionof Labor Standards Enforcement (alleging in substancethat he had been fired for being too militant in trying tocorrect "safety" hazards at Respondent's facilities). Doretherefore asked Conle to treat his declaration as "confi-dential" until such time as Dore had exhausted his actionbefore the state agency.On August 3, an attorney agent of Region 31 wrote toConle inviting him to sign the proposed settlement agree-ment in Case 31-CA-7972, which Respondent had al-ready executed. 4On August 20, Conle wrote to the Regional Director,stating that he would not join in the settlement agree-ment unless the notice was revised in certain particularsto make its text more comprehensible to Respondent'semployees. I 6Although he was by this time fully aware throughDore of evidence of discrimination against him whichwould support additional charges under Section 8(a)(l)and (3) of the Act, Concl did not disclose the same tothe Regional Director. Neither did Concl in any wayadvise the Region that he had reason to believe that Re-spondent was guilty of additional wrongful practices.On August 29, the Regional Director approved thesettlement agreement unilaterally, so notifying Conle byletter of the same date.' That letter further advisedConic of his right to appeal the Regional Director's re-fusal to issue a complaint and notified him that, to betimely, Conle's appeal must be received by the GeneralCounsel's Office of Appeals in Washington, D.C., on orbefore the close of business on September 11, 1978.Conie filed an appeal dated September 7, but postmarkedSeptember 11, and which was not received until Septem-ber 14. By letter dated September 25, the Office of Ap-peals therefore denied Conle's appeal as untimely.' 7 Byits terms, the settlement did not become effective untilthat point.'l Dore's account was substantially denied by key management agentsof Respondent at the hearing, including Ballestero.14 G. C Esh 7. Without going into detail. it appears that the Boardagent inadvertently enclosed a notice attached to the settlement agree-ment in the August 3 letter to Conic which was not the same as thenotice which Respondent had agreed to post, but, rather contained anearlier proposed notice which Respondent had rejected. The differencesbetween them are not significant for purposs of further discussionbelow.1'GC Exh 816 Resp. Exh. 7" Resp Exh 5The record does not disclose precisely when Region31 transmitted notices for Respondent to begin postingfor 60 days pursuant to the settlement agreement, but itwas evidently done in October 1978, before October 30;for on that date Conle wrote to an agent of Region 31complaining about several features of Respondent's com-pliance with the settlement agreement-including thefact that, contrary to the agreement's terms, only anEnglish-language notice had been posted. In addition,Concl complained that there had been a recent layoff ofsubstantial numbers of employees, thus minimizing theimpact of the notice. It is also of some significance to thesettlement-bar issue discussed below that Concl furtheradvised the Region in his October 30 letter as follows:Finally, it is my understanding that the Longshore-men's Union will shortly be filing additional unfairlabor practice charges as a result of other company ac-trivities at Ventura Coastal. I would appreciate it if youwould look into the objections I have raised. [Empha-sis supplied.]I'On November 7, 1978, the Regional Director repliedto Conle,'9explaining that the Region had mistakenlymailed to Respondent for posting only an English-lan-guage notice and that, upon discovering this error, theRegion had immediately mailed to Respondent copies ofSpanish-language notices as well. The Regional Directorfurther explained that Respondent had assured theRegion that it would immediately post the Spanish no-tices and would agree to extend the posting period sothat notices in both languages would be posted for thefull 60 days provided in the settlement agreement (i.e.,"through the end of December 1978").20The Regional Director did not comment regardingConle's statement in his October 30 letter that the Unionwas about to file "additional" charges which Conle hadsaid had grown out of "other company activities"; nordid the Region inquire in any manner into what Conicwas referring to in that passage. It is therefore evidentthat the Region determined to proceed with the imple-mentation of the settlement agreement even though ithad been put on a form of notice by Conic that chargeswould "shortly" be filed concerning additional allegedunfair labor practices by Respondent, and despite Conle'srequest that the Regional Office "look into the objectionsthat [Conle had] raised."On November 20, 1978, a hearing was held before alabor commissioner of the California Department of In-dustrial Relations concerning former Personnel ManagerDore's charge that he had been discharged by Respond-ent in retaliation for his attempts to rectify safety prob-lems. On November 27, the commission issued a writtendecision in favor of Respondent, in which he found thatDore had been discharged because of unsatisfactory jobperformance and that his discharge had been under con-[G ( C Exh 5' G C Exh 1020 From this latter cxplanation. I inter that Respondent had not beguncomplying %sith the essential notice-posting in both languages until on orabout Novenmber I. 178295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsideration by Respondent before Dore had engaged inhis safety-related activities.Shortly after this, on December 6, 1978, the ILWUfiled charges in Case 31-CA-8576 which addressed thematters revealed by Dore to Conle in July.2'Conle had been included in a general layoff of employ-ees in October 1978. As noted above, it is not contendedthat Conle was discriminatorily selected for layoff.Rather, paragraph 10(a) of the complaint alleges thatConle's October 1978 layoff was "a result" of Respond-ent's allegedly discriminatory practices against Conle inJune-July 1978, thus putting him in a job which madehim vulnerable to layoff.Conle returned from that layoff on April 23, 1979, andwas permitted to go to work even though Respondent'srecall notice had given him a deadline for returning ofApril 18. He was then assigned to a task which he founddisagreeable, cleaning and stacking used lemon boxes.Conle made periodic inquiries of supervisors whether hewould be assigned to a forklift job, and was told thatthere were none then available. After working on thebox cleaning for about 8 days, he stayed home fromwork on May 3, 1979, then telephoned Respondent onMay 4 and announced that he was quitting.Conle thereafter filed two unfair labor practicecharges over events relating to his recall from layoff andhis subsequent resignation. The first, filed on June 25,1979, in Case 31-CA-9129,22alleged as follows:From March i, 1979, to April 16, 1979, VenturaCoastal Corp. deliberately delayed recalling its laid-off employees, in order to prevent them fromvoting in an NLRB election, and to discourageunion activity.From April 24, 1979, to May 4, 1979, VenturaCoastal Corp. discriminatorily changed FritzConle's job assignment, and refused to reinstate himto his former job as a forklift operator. By these ac-tions Ventura Coastal Corp. constructively dis-charged Fritz Conle.Charging Party requests that this charge be consoli-dated with Case No. 31-CA-8576 and othercharges filed by Local 26, ILWU.For reasons which are not clear from the record,Conle withdrew that charge, and the Regional Directorapproved that withdrawal on August 8, 1979.23On August 16, 1979, however, Conle filed a newcharge in Case 31-CA-9294 which reiterated verbatimthe charges which he had recently withdrawn, andwhich alleged, in addition, that Respondent had engagedin other unfair labor practices directed against other em-ployees.2421 The initial charge in Case 31-CA-8576 was somewhat general incontending that Conleic had been discriminated against in the presetnlementperiod The IL WU filed an amended charge on January 29, 1979, in thesame casr which conformed to the Dore disclosures regarding Conle'sJune 1978 "demotion" from the shipping leadman's job, and the July1978 failure to give Conle a vacant forklift job in the juice plant.' Resp. Exh 13.2: Resp E.h. 14ZI G C. Exh. l(c)As noted above, however, the consolidated complaintwhich eventually issued on July 18, 1980, in both Cases31-CA-8576 and 31-CA-9294 contained none of the al-legations pertaining to Conle which Conle had includedin his charge in Case 31-CA-9294. Rather, the onlyaspect of 31-CA-9294 which surfaced in the complaintwas the 8(a)(l) allegation in paragraph 6 alleging coer-cion of another employee by Respondent in "late March,1979."25In addition, the Regional Director notified the partiesby letter dated January 9, 1981 (i.e., shortly before thehearing was to commence), that the "constructive dis-charge" allegation in Case 31-CA-9294 had been with-drawn by Conle with the Regional Director's approval,but that "This action does not in any way affect thecomplaint issued by me on July 18, 1980, on the basis ofother allegations in the charge, and such complaint re-mains in full force and effect."26Finally, the Regional Director notified Respondent onJune 30, 1980 (i.e., shortly before issuing the instant com-plaint), that Respondent was deemed to be in compliancewith the settlement agreement in Case 31-CA-7972.27Analysis and Conclusions Regarding Respondent'sProcedural Defenses; APA DefenseThe complaint did not issue for more than 1-1/2 yearsafter a charge was filed in Case 31-CA-8576 (which, asthe General Counsel concedes, is the charge which un-earthed the information on which pars. 7 and 8 of thecomplaint are based). From this extraordinary lapse oftime,28Respondent contends that it has been denied fun-damental due process rights to a prompt opportunity todefend itself against charges of misconduct. More specifi-cally, Respondent contends that the office of the GeneralCounsel breached the specific mandate of the Adminis-trative Procedure Act that matters brought before an ad-ministrative agency be concluded "within a reasonabletime."29The General Counsel was invited to make a matter ofrecord any extenuating circumstances which might showthat this 19-month delay, however extraordinary, wasnevertheless "reasonable" within the meaning of theAPA.The General Counsel offers this explanation: The Re-gional Office investigated the charge in Case 31-CA-8576, filed December 6, 1978. By some point in January1979, the Region determined that the charge was merito-rious, at least insofar as it concerned Conle's demotionfrom leadman in June 1978, and the denial to him of thetransfer to a forklift job in the juice plant in July 1978.12 That is, the allegation for which no proof was offered at the hearingand which I therefore dismissed (see fn. 2).z6 Resp. Exh. 9.2' Resp. Exh. 6.28 It was truly extraordinary. I take notice that the General Counsel,as a matter of published internal policy. strives to issue complaints nomore than 45 days after a "merit" charge is filed29 The Administrative Procedure Act states in pertinent part (5 U.S.C.§ 555(b)) (rev. 1966) as follows:With due regard for the convenience and necessity of the parties ortheir representatives and within a reusonable time, each agency shallproceed to conclude a matter presented to it. [Emphasis supplied.l296 VENTURA COASTAL CORPORATIONThe Region was nevertheless mindful of a potential "set-tlement bar" defense, particularly in the light of theBoard's then-recent decision in Hollywood Roosevelt HotelCo., 235 NLRB 1397 (1978) (discussed below). For thisreason, the question of the impact of Hollywood Roosevelton the current charge was referred to the General Coun-sel's Division of Advice in Washington, D.C., in lateJanuary 1979. The General Counsel represents that thematter reposed in the Division of Advice until shortlybefore the complaint finally issued on July 18, 1980.In short, the General Counsel's only defense to theAPA challenge is that there was an unusual legal ques-tion involved in determining whether or not complaintshould issue in Case 31-CA-8576 and that the questiontook almost 19 months to be resolved within the office ofthe General Counsel.I have noted that this was an extraordinary delay,even for a case that required advice from the GeneralCounsel in Washington, D.C. The General Counsel hasnot made a matter of record any circumstances whichwould explain why it took so long to decide the impactof the Board's Hollywood Roosevelt decision on whetheror not a complaint should issue herein. In the absence ofany such extenuating evidence, there is substantial meritto Respondent's claim that the APA mandate that anagency conclude matters brought before it within a "rea-sonable time" was disobeyed by the delays of the Gener-al Counsel in the exercise of his responsibilities underSection 3(d) of the Act.I do not agree with Respondent's contention, howev-er, that the General Counsel's violation of the "reason-able time" strictures of the APA requires dismissal of thecomplaint. In an analogous context, the Supreme Courtrejected such an argument in Rutter-Rex,30observingthat ". ..the Board is not required to place the conse-quences of its own delay, even if inordinate, uponwronged employees to the benefit of wrongdoing em-ployers." (Id. at 265.) Neither has Respondent demon-strated that it was substantially prejudiced in its ability todefend itself against the substantive complaint allegationsby virtue of the General Counsel's delay.31Settlement-Bar DefenseA. Chronological RecapitulationHaving related above in narrative form the somewhatinvolved background relevant to the settlement-bar issue,I set forth below a brief chronological recapitulation ofthe key events:"O .L.R. B. v. J. H. Rutter-Rex Manufacturing Company. Inc., 396 US.258 (1969).aX I note further. as did the Court in Rutter-Rex, supra at 266, fn 3.that Respondent here was not without recourse under the APA had itdesired to compel an earlier disposition of the question whether or not acomplaint should issue in Case 31-CA-8576 Since the APA provides itsown remedy for breaches of its mandate that proceedings he concludedwithin a "reasonable time" by permitting suits to "compel agency action.. unreasonably delayed" the extraordinary remedy of dismissal of thecomplaint which Respondent seeks herein swould not be appropriate1978May 5-Conle files unfair labor practice (ULP)charges in Case 31-CA-7972 under Section 8(a)(l)of the Act.July 10--Conle amends the above ULP charges;and although he is aware that he has been demotedfrom his lead job in shipping and has been denied atransfer to a forklift job in the juice plant, he doesnot address these actions in his amended charge.July 31--Respondent executes settlement agreementin 31-CA-7922. Conle obtains declaration fromformer Personnel Manager Dore on the same datewhich clearly supports possible ULP charge thatRespondent discriminated against Conle in June andJuly by "demoting" him from the shipping lead joband refusing to honor his request to transfer to avacant forklift job in the juice plant.August 3-Region 31 invites Conle to join in settle-ment in Case 31-CA-7972.August 20-Conle refuses to join in settlement ongrounds unrelated to matters revealed by Dore'sdeclaration, and does not disclose Dore's declara-tion.August 28-Regional Director approves settlementin Case 31-CA-7972 unilaterally. Conle's laterappeal of Region 31's refusal to issue complaint inCase 31-CA-7972 is rejected as untimely.October 30-Conle notifies Region 31 that only anEnglish-language notice has been posted, contraryto bilingual notices required by settlement agree-ment in Case 31-CA-7972. In the same communica-tion, Conle says that ILWU will "shortly" be filing"additional" ULP charges against Respondent andasks Region 31 to "look into" his "objections."November I (approx.)-Region 31 ignores Conle'sreference to "additional" ULP charges and, instead,sends bilingual notices to Respondent for posting,thus beginning, by agreement with Respondent, the60-day posting period required in the settlementagreement in Case 31-CA-7972.December 6-ILWU "on behalf of Fritz Conle"files charge in Case 31-CA-8576 addressing allegedpresettlement discrimination against Conle (as dis-closed by Dore's July 31 declaration).1979January-Region 31 submits to Division of Advicethe effect of Hollywood Roosevelt on the viability ofthe charge in Case 31-CA-8576.1980June 30-Region 31 notifies Respondent that it hascomplied with settlement agreement in Case 31-CA-7972.July-Division of Advice authorizes complaint ad-dressing presettlement discrimination against Conle.297 DECISIONS OF NATIONAL LABOR RELATIONS B()ARDJuly 18-Consolidated complaint issued by Region31.B. ConclusionFor all of the reasons discussed earlier, I have con-cluded that all outstanding complaint allegations with theexception of paragraph 10(b) are inescapably groundedon alleged violations of the Act by Respondent whichpreceded the taking of the settlement in Case 31-CA-8576. Because of this, those allegations are, prima facie,subject to the "general rule" in Hollywood Roosevelt,supra, that a "settlement agreement bars subsequent liti-gation of presettlement conduct alleged to constituteunfair labor practices."32I deal now with the General Counsel's grounds for as-serting that the settlement in question is not subject tothe quoted general rule, but, rather, falls within one ofthe enumerated exceptions thereto.I note at the threshold that the last of the quoted ex-ceptions, i.e., a specific reservation of rights to litigateother matters, is not applicable herein, for the settlementagreement contains no such reservation language.As to the exception when the presettlement violationis "unknown to the General Counsel," there is, of course,no evidence that the Regional Director did, in fact,know about additional presettlement violations when heapproved the settlement agreement on August 29, 1978.But the Board qualified that exception by adding theproviso that, even when the General Counsel did notknow of the additional violations, the settlement never-theless would bar subsequent litigation of any presettle-ment conduct unless it was "not readily discoverable byinvestigation." Here the General Counsel has the greatestdifficulty. For the witness with plain knowledge of theadditional alleged presettlement violations (Conle) wasthe same person who had filed the charges which theRegional Director had agreed to settle.It would have been a simple matter for the RegionalDirector or his agent to ask Conle whether Conle knewof any other potential violations which ought to belooked into before the Regional Director approved a set-tlement which, under Hollywood Roosevelt, would pre-sumptively bar subsequent complaints about alleged pre-settlement violations. I am satisfied that the "not readilydiscoverable by investigations" language in HollywoodRossevelt was intended to place exactly such a burden onthe office of the General Counsel at the time it was con-templating approval of settlement agreement.This view of Hollywood Roosevelt is additionally con-firmed by other language in that decision. Thus, address-ing the dissenting view that the matters at issue were notknown to the General Counsel when he approved a set-tlement agreement, the majority stated (id. at fn. 5):...inasmuch as this conduct (which, as notedabove was known to the [charging party] OperatingEngineers) occurred prior to issuance of the com-plaint ...and there is no indication that evidence as3Z The Board enumerated the following exceptions to hiat "generalrule": When prior violations were "unknown to the General Counsel. notreadily discoverable by investigation, or specifically resersed from thesettlement by the mutual understanding of the parties" (id at 1397)to this issue was unavailable to the Regional Director...we cannot agree ...that the record establishesthat the General Counsel was unaware of the addi-tional violation. [Emphasis supplied.]Accordingly, the quoted language dictates the conclu-sion that a charging party's knowledge as to presettle-ment violations may be imputed to or, perhaps may beequated with, the knowledge possessed by the the Gen-eral Counsel for purposes of application of the settle-ment-bar doctrine; and it is therefore no defense undersuch circumstances for the General Counsel to claim thatits agents did not have actual knowledge of additionalpresettlement misconduct. If it were not part of the Gen-eral Counsel's burden before approving a settlement toinquire of (at least) the charging party whether it hasknowledge of other potential presettlement violations,then one could reasonably ask why the Board appendedthe phrase "not readily discoverable by investigation" tothe phrase "unknown to the General Counsel."Moreover, the Regional Director did have an indica-tion from Conle, before any "fail-safe" point had beenreached in the settlement process, that there were otherpotential violations lurking in the background. Thus,Conle told the Region on October 30 that the ILWUwould "shortly" be filing "additional" charges over Re-spondent's actions. This was done before Respondenthad begun complying with the bilingual notice-postingunder the settlement: and, therefore, Respondent had nottaken any significant action in reliance thereon. Accord-ingly, there would have been no reason why the Region-al Director could not have withdrawn his approval ofthe settlement at that point. The Regional Director nev-ertheless ignored these disclosures by Conle, and pro-ceeded to implement the settlement process.The General Counsel appears to place some control-ling significance on the fact that Conle had agreed withDore to treat Dore's disclosures as "confidential," atleast until Dore had exhausted his separate action againstRespondent over his own discharge. The General Coun-sel's argument is, as I grasp it, that Conle would thushave been powerless to give any hint whatsoever aboutadditional violations to the Regional Director during theperiod when the Regional Director w as contemplatingapproval of the settlement agreement, even if the Re-gional Director had made some inquiry of him aboutother potential violations.The difficulty with this argument is that we shallnever know what Conle would have done if the Region-al Director had made inquiry, since the question wasnever put to Conle.In addition. I regard the "confidentiality" issue asbeing somewhat contrived. As Dore admitted, he did notask Conle to keep his July 31 disclosures confidentialuntil after he had made those disclosures and until afterConle had prepared, and Dore had signed, a writtenstatement containing those disclosures. Normally, inhuman dealings, such ex post facto requests to treat earli-er remarks as being "off the record" do not bind the lis-tener. Again, had the Regional Director put Conle to thetest, Conle might have weighed all of the considerationsand determined that it w as more important to ignore298 VENTURA COASTAl CORPORAFTIONDore's belated request for confidentiality than to honorit.Certainly the public interest in timely discovery anddisposition of alleged unfair labor practices would havebeen persuasive arguments available to the Regional Di-rector had he inquired and had Conle given any hintwhatsoever that he had evidence that Respondent hadcommitted additional violations in the presettlementperiod. If nothing else, even had Conle done no morethan to say to the Regional Director that he had signifi-cant information about additional unfair practices, butthat he could not disclose his source for the time being,the Regional Director could have been alerted to theneed to include in the pending settlement agreement thetype of reservation clause which Hollywood Rooseveltcontemplates.Accordingly, where the General Counsel never madeinquiry of Conle about other potential presettlement 'vio-lations, and where we will never know what Conlewould have disclosed had an inquiry been made. Icannot conclude that the General Counsel may escapethe impact of Hollywood Roosevelt based simply on hislack of knowledge which was itself based initially on hisfailure to make reasonable inquiry of Conle, and, later,on his failure to heed Conle's October 30 statement thatcharges over "additional" violations were about to befiled.Respondent further argues, with some persuasion, thateven if the General Counsel is not obliged spontaneouslyto inquire of charging parties whether they have knowl-edge of additional presettlement violations, the chargingparty himself has a duty to disclose such knowledge, orface the prospect of having such violations go unreme-died by virtue of their having been merged into the set-tlement agreement. Respondent here relies on languagein Jefferson Chenical Company, Inc., 200 NLRB 992(1972), in which the Board majority made special refer-ence to the fact that the charging party had knowledgeof additional violations which it chose not to discloseafter a "narrow" 8(a)(5) complaint had issued and hadbeen fully litigated. The majority thus reasoned (id. at fn.3) that:...such multiple litigation of issues which shouldhave been presented in the initial proceeding consti-tutes a waste of resources and an abuse of our proc-esses and that we should not permit it to occur.It is true that Jefferson Chemical, unlike the instantcase, involved an attempt to litigate matters in a secondproceeding which the Board found should have been liti-gated in an earlier proceeding. The analogy is neverthe-less valid. Here, as in Jefferson Chemical, a fundamentalpublic policy is at stake; that is, that all matters knownor reasonably knowable to the complaining parties oughtto be disposed of in the same proceeding (here, the set-tlement agreement). Charged parties will not readilyenter into settlements that purport to settle all prior mat-ters if the Act is administered in such a way as to permitcharging parties to withhold knowledge of additionalpresettlement violations and to disclose them to the Gen-eral Counsel piecemeal, only after a settlement has beenconcluded.The General Counsel further argues that IHollywoodRoosevelt should be narrowly construed and that its set-tlement-bar rule should be applied only to factual situa-tions where there is a subsequent attempt to litigate pre-settlement conduct which was "clearly encompassed" bythe settlement agreement.It is at least arguable that the presettlement conductwhich was under attack in Hollywood Roosevelt wasclosely related in character to the matter encompassedby the settlement agreement. Assuming that to be thecase, and assuming further that the instant case presentspresettlement conduct which is not "closely related" tothe settled matters, I nevertheless disagree with the Gen-eral Counsel's interpretation of the rule in that case asbeing essentially confined to its facts. Rather, the text ofthe majority opinion seems to reflect a clear effort by theBoard to create a "bright line" rule for guidance in allcases where presettlement conduct becomes the subjectof a post-settlement complaint.In this regard, I have noted already that the HollywoodRoosevelt Board referred to a "general rule" in restatingthe settlement-bar doctrine, and further took care to listthe only circumstances which would constitute excep-tions to that general rule."3More fundamentally, the Hollywood Roosevelt majorityexpressly rejected essentially the same argument whichthe General Counsel now urges. Thus, the Board reject-ed the dissenting argument that a matter which "was notwithin the contemplation of the settlement agreement"was not barred from subsequent litigation. Rather, saidthe majority, the case relied on by the dissent "stands forthe proposition that a settlement agreement disposes ofall issues " involving presettlement conduct unless [listingthe above-quoted "exceptions"]. 4Accordingly, the Board could not have made moreplain its rejection of the argument that settlement agree-ments bar only subsequent litigation of matters "withinthe contemplation of the settlement agreement" (or,using the General Counsel's alternative formulation, mat-ters "clearly encompassed" by the settlement). Rather, asettlement disposes of all presettlement issues, unless theymeet one of the specific exceptions.Moreover, even assuming, arguendo, that HollywoodRoosevelt did not address the viability for subsequent liti-gation of presettlement matters which were of a differentcharacter or quality from the settlement matters, I wouldnot accept the General Counsel's position that the al-leged presettlement discrimination against Conle was sig-:" See L[aninite Pla/utiR Mfg. Corp., 238 NLRB 1234 (1978), where theBoard repeated verbatimn the Hollywood Roosevelt rule, and its specific ex-ceptions Compare the Board's related decision in Laminite Plastics MfgCorp., 238 NL.RB 888 (1978). in which the Board did not apply the Holly-K'*eid Rservelh rule to a case, unlike here, where the conduct which wassubjecl to litigation did not occur until after the matters which were set-tied had been investigated and had been made the subject of a separatecomplaint, and therefore were not discoverable before the issuance of thecomplaint which was the subjectl of the settlement. Here. as outlinedahore. the alleged presettlement discriminatlion against Conle occurredduring the period his earlier charge was being investigated and wellbefore the settlement agreement had been approved or implemented1' 231 NI RHB at 13I7. cnpha.is, ,upplied29q DECISIONS OF NATIONAL LABOR RELATIONS BOARDnificantly different from the alleged unfair labor practicesthat were settled in Case 31-CA-7972. The chargewhich was settled addressed Respondent's alleged at-tempts by various devices to interfere with, restrain, orcoerce employees in the exercise of their right to supportthe ILWU in its then-current organizing campaign. Thealleged presettlement discrimination against Conle is con-tended to be of the same character, i.e., that Conle wasdiscriminated against because he was the principal orga-nizer in that union campaign and to inhibit his ability toorganize other employees. Certainly, if Conle had dis-closed to the General Counsel in connection with theprocessing of his charge in Case 31-CA-7972 that Re-spondent was also discriminating against him personallybecause of his role as the ILWU's in-plant organizer, acomplaint could have issued as to that latter discrimina-tion action even if a charge had never been filed whichspecifically called it into question.The Board and the courts have frequently held that acharge is a mere "triggering mechanism" for an investi-gation by the Board's General Counsel, and need not en-compass every potential violation which may be un-earthed by the investigation. E.g., N.L.R.B. v. Fant Mill-ing Company, 360 U.S. 301 (1959), involving, as herein, acomplaint based on matters which arose after the filingof a charge, but discovery of which was made during theinvestigation of the charge.35Moreover, this general rule has been interpreted liber-ally to permit a complaint over alleged unfair labor prac-tices which would otherwise be time-barred by Section10(b) of the Act when they were unearthed during theinvestigation of a timely charge, so long as they are "re-lated" to the matters which are subject to a timelycharge. Id. at 306-308. This "relatedness" limitation isitself liberally construed to permit amendment into acomplaint of an otherwise time-barred unfair labor prac-tice arising under a different section of the Act than thematter which was the subject of the timely charge. See,e.g., North Country Motors. Ltd., 133 NLRB 1479 (1961)(amendment to include otherwise time-barred 8(a)(3) dis-crimination allegations where the timely underlyingcharge alleged violations of Sec. 8(a)(1) and (5)).Accordingly, the General Counsel's suggestion thatthe alleged presettlement discrimination against Conlewas not "related" to the matters which were settled doesnot withstand scrutiny. They would clearly be treated assufficiently "related" to survive a Section 10(b) attack solong as there had been a timely charge alleging that Re-spondent had violated Section 8(a)(1) by other conductwhich unlawfully interfered with employees' rightsduring an organizational campaign.I turn finally to what I deem to be the General Coun-sel's least substantial argument. The General Counselcontends that even if Conle had disclosed Dore's revela-tions to the General Counsel before the settlement agree-ment was consummated, the General Counsel wouldhave been powerless to pursue the matter because of aself-imposed restriction on seeking out persons, such asDore, who are "former supervisors" of a charged party,:'5 See also, generally, Exber. Inc. d/b/a El Correz Hotel ' N.L.R.B.,390 F.2d 127 (91h Cir 1968)without first notifying the charged party's attorney andgiving him an opportunity to be present during any inter-view of the former supervisor. This asserted restriction,argues the General Counsel, establishes that this caseshould be treated as falling within the Hollywood Roose-velt exception for matters which are not "readily discov-erable by investigation."The alleged internal restriction relied on by the Gener-al Counsel is in the General Counsel's CasehandlingManual36at section 10056.5, captioned "Interviews ofRespondent's Representatives." I set forth below the per-tinent portions of the text of that section, with italics foremphasis on significant passages:Where respondent is represented by counsel orother representative and cooperation is being ex-tended to the Region in connection with its investi-gation of unfair labor practice charges, the chargedparty's counsel or representative is to be contactedand afforded an opportunity to be present during theinterview of any supervisor or agent whose statementsor actions would bind a respondent. This policy willnormally apply in circumstances where: (a) thecharged party or the latter's counsel or representa-tive is cooperating in the Region's investigation; (b)counsel or representative makes the individual to beinterviewed available with reasonable promptness soas not to delay the investigation; and (c) during theinterview counsel or representative does not inter-fere with, hamper, or impede the Board agent's in-vestigation. In cases involving individuals whose su-pervisory status is unknown, this policy would notbe applicable.This policy does not preclude the Board agent fromreceiving information from a supervisor or agent of thecharged party or former supervisor or agent of thecharged party where the individual comes forwardvoluntarily, and where it is specifically indicatedthat the individual does not wish to have thecharged party's counsel or representative present.Similarly, in cases involving individuals whose su-pervisory status is unknown, this policy would notbe applicable. In those cases in which the witnessdoes not object to the presence of counsel, the ap-pointment for an interview should be made andcounsel advised of the date, time, and place of theinterview.The reader will note that the quoted provisions reflecta recognition of the right of a party to have counselpresent when he or any supervisor or agent of his withpower to "bind" him is being interviewed by an agent ofthe General Counsel. The only express reference to"former supervisor" is in the passage which is introducedby the instruction that there are circumstances in whichcounsel need not be given an opportunity to be present.The obvious intention of this section of the Manual is toensure that a party's right to counsel is preserved when-ever an agent with power to bind him is being inter-viewed.36 NLRB Internal Instructions and Guidelines (ULP)300 VENTURA COASTAL CORPORATIONThe back-door reference to "former supervisor"cannot readily be taken as an interpretation by the Gen-eral Counsel that former supervisors have any power to"bind" or make admissions on behalf of their formerprincipals. That interpretation would be plainly at oddswith the settled view of the law of hearsay, as reflectedin the Federal Rules of Evidence, that, in order to quali-fy as an admission of a party-opponent, the declarantmust be "an agent or servant," speaking about "a matterwithin the scope of his agency or employment [and theputative admission must be] made during the existence ofthe [agency/employment] relationship." (Emphasis sup-plied.)37Accordingly, certain vague suggestions in the GeneralCounsel's Casehandling Manual notwithstanding, nothingin law precluded the General Counsel from approachingDore and securing his statement without the knowledgeor presence of Respondent's counsel at any time afterDore had terminated his employment with Respondent.His statements at that time would not bind Respondentas admissions of a party. I therefore find unpersuasivethe General Counsel's claim that Dore's informationwould not have been "readily discoverable by investiga-tion."In summary, I conclude that, inasmuch as the settle-ment agreement contained no reservation language, andinasmuch as the alleged discrimination against Conle inJune-July 1978 was readily discoverable by investigation,the Board's decision in Hollywood Roosevelt requires theconclusion that the settlement agreement disposed of allpresettlement conduct currently under challenge herein.For the reasons noted above, this requires dismissal ofnot only the alleged discrimination against Conle inJune-July 1978 covered by paragraphs 7 and 8 of thecomplaint, but also the October 1978 layoff of Conledealt with in paragraph 10(a) of the complaint, as amend-ed, which itself is inextricably linked to alleged discrimi-nation which preceded the settlement agreement. In ad-dition, while paragraph 10(a) of the complaint, as amend-ed, does not address actions by Respondent againstConle upon his return from layoff in April 1979, it is evi-dent that even if it were so construed, it is similarly inthe nature of an allegation of "continuing" discrimina-tion, likewise inextricably linked to alleged discriminato-ry conduct which is barred by the settlement agreement.That arguable aspect of paragraph 10(a) must likewise bedismissed.Section 10(b) DefenseParagraph 10(b) of the complaint, as amended at hear-ing, purports to challenge "independent" discriminationagainst Conle upon his return from layoff in April 1979by the assignment to him of a "less desirable position"than the forklift job which Conle occupied before hislayoff. As I have construed it, this allegation, while itmay require buttressing by reference to certain presettle-ment "background" evidence of Respondent's hostilitytowards Conle because of his organizing activities, is notso linked to settlement-barred alleged discriminationcounts as to require dismissal on the same grounds.37 Fed R. Evid. Rule 801. 28 U.SC A. § 801 (d)(2)(D).Rather, it alleges, in effect, that Respondent swould haverecalled Conle to a more desirable position had it notbeen for his earlier organizing activities.Respondent correctly points out, how'ever, that this al-legation appeared in the complaint only by the device ofa hearing amendment made well after the 6-month limita-tions period, prescribed in Section 10(b) of the Act, hadelapsed. I further conclude, for the reasons recountedbelow, that the only charges which were timely fileddealing with alleged "independent" discriminationagainst Conle upon his return from layoff were with-drawn as to those contentions.I have previously adverted to the "relation-back" doc-trine by which hearing amendments to include otherwisetime-barred allegations may nevertheless survive a Sec-tion 10(b) attack where they are sufficiently related tothe matters which were the subjects of a timelycharge.3sBut that doctrine does not apply where thematters encompassed by a hearing amendment were spe-cifically alleged in a charge and were later dismissed bythe General Counsel or were withdrawn by the chargingparty. Koppers Company, Inc., Forest Products Division,163 NLRB 516 (1967); California Pacific Signs, Inc., 233NLRB 450, 451 (1977); see also Kennicott Bros. Comnpany,256 NLRB 11 (1981), and cases cited therein.39After a careful study of the record, I am satisfied forthe following reasons that the alleged independent dis-crimination against Conle upon his return from layoff inApril 1979 was, sub silentio, dismissed by the issuance ofthe July 18, 1980, complaint which contained no corre-sponding allegation, and, in any event, that it was ex-pressly withdrawn by Conle.It will be recalled that Conle initially filed a charge onJune 25, 1979, in Case 31-CA-9129 which alleged, interalia, that Respondent had, from the point of his recalluntil he quit about 10 days later, ". ..discriminatorilychanged Fritz Conle's job assignment and refused to re-instate him to his former job as a forklift operator. Bythese actions [Respondent] constructively dischargedFritz Conle." (Emphasis supplied.) Conle withdrew thosecharges shortly thereafter, only to refile the quotedcharges verbatim on August 16, 1979. in Case 31-CA-9294, together with independent charges of violationspertaining to other employees.The record reveals in some detail what happened tothe various allegations in that charge. First, the RegionalOffice formally dismissed those portions of Case 31-CA-9294 which had claimed that Respondent had delayed itsrecall of employees on layoff in order to preclude themfrom voting in a then-scheduled representation election,and had independently discriminated against employeeJohn Lambiase.40Moreover, the record contains a lettera8 Fant Milling. vupra, Exber. Inc.. supra: Vorth Countryv Motors. supra.39 The Board in Kenniwott. supra, noted specifically the evolution of an"equitable consideration" exception to the general rule that a withdrawnor dismissed charge may not be revived outside the 10(hb period. Nosuch equitable basis is present or argued by the General Counsel hereinNeither was the hearing amendment to include paragraph l{0h) based onnewly discovered evidence Cf California Pacific Signi. iupra40 Resp Exh 7301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the General Counsel's Office of Appeals datedMarch 27, 1980, dismissing, for the reasons noted therein,Conle's appeal from the Region's dismissal of those por-tions of that charge.4That same letter contains what is obviously a referenceto that portion of Conle's charge which alleged that Re-spondent's post-recall discrimination against him amount-ed to a "constructive discharge." Thus, id., page 2, theletter concludes with this language:... noting that your allegations concerning youremployment status with the Employer were not dis-missed by the Regional Director, further proceed-ings concerning those issues before this office weredeemed unwarranted.From the emphasized text, it is evident that Conle's"constructive discharge" allegation (and the discrimina-tion elements which were expressly linked to it) were atthat time still under consideration by the General Coun-sel at the regional level.42When the consolidated complaint finally issued onJuly 18, 1980, however, neither the constructive dis-charge allegations nor any express allegation of inde-pendent discrimination against Conle after his April 1979recall were included in it. The only feature of the chargein Case 31-CA-9294 which survived was the 8(a)(1) alle-gation dealing with Respondent's actions towards an-other employee, as described in the now-dismissed para-graph 6. It is therefore apparent that the issuance of thecomplaint without any constructive discharge or relatedallegations pertaining to Conle's treatment upon recallamounted to a sub silentio dismissal of those portions ofConle's charge in Case 31-CA-9294.Finally, the Regional Director notified the partiesshortly before the hearing commenced, on January 9,1981, that the "constructive discharge" allegation hadbeen withdrawn by Conle, with the Regional Director'sapproval.43From this, if not from the other factors cited above,the conclusion is inescapable that all features of Conle'scharge pertaining to post-recall treatment of him hadbeen removed from consideration.44I am therefore satisfied that the allegation that Conlewas independently discriminated against after his April1979 recall was expressly considered and rejected by41 Resp. Exh. 842 See also the last sentence of the second paragraph of Resp. Exh 7stating that the "Section 8(a)(3) and (11" allegations would be the "sub-ject of further proceedings.".4 Resp. Exh. 9, previously cited and discussed.44 Although counsel for the General Counsel's brief does not addressRespondent's 10(b) defense to complaint par. 10(b), I anticipate a poten-tial argument that her letter to Respondent shortly before the hearing(G.C. Exh. 3) would show, notlsithstanding the foregoing contrary indi-cations, that Conle's post-recall treatment was intended to be part of thecomplaint, as originall) drafted. For the reasons, set forth in the sectioncaptioned "Outstanding Complaint Allegations," however, it is clear thatthat letter only purported to give Respondent notice that its post-recalltreatment of Conle was vieswed by the General Counsel as a "continu-ation" of the discrimination against Conle in June-July 1978 as set forthin pars 7 and 8 of the complaint. Indeed, that letter further supports theconclusion reached in this section that the complaint was never intendedto include any independent allegation of discrimination against Conleduring the brief period after he "uas recalled in 1979 and before he quit.Region 31 before the issuance of the complaint and, inany event, was expressly withdrawn by Conle before thehearing. The General Counsel's hearing amendment toinclude paragraph 10(b) was therefore clearly an attemptto reopen an earlier final disposition of the same matter.Because the matter had been considered, then dismissedand/or withdrawn, and because the General Counsel'shearing amendment occurred outside the 10(b) limita-tions period, the litigation of the merits of complaintparagraph 10(b) is barred by Section 10(b) of the Act.Alternative Treatment of the MeritsI am mindful that these threshold conclusions on Re-spondent's procedural defenses are subject to possible re-versal by a reviewing body; and that, if that were tohappen, further delays would be occasioned by the needfor a remand of all or part of this case for considerationon its merit by the trier of fact. This considerationaugurs against transferring this case to the Board withoutalternative backstop findings and credibility resolutionsbearing on the substantive merits. Balanced against thisconsideration, however, is the certainty of further delayshould I proceed to a full-blown alternative treatment ofthe merits of the underlying complaint allegations.In an attempt to strike a balance between these con-flicting considerations, I attach hereto, labeled "Appen-dix," a summary of findings of fact, including credibilityresolutions, together with a summary of my conclusionsof the merits of the significant complaint allegations.CONCI USIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Warehouse, Processing and Distribution WorkersUnion, Local 26, International Longshoremen's & Ware-housemen's Union, is a labor organization within themeaning of Section 2(5) of the Act.3. The allegations of complaint paragraphs 7, 8, and10(a), as amended, are barred from litigation by virtue ofthe settlement agreement in Case 31-CA-8576 withwhich Respondent has complied, and those allegationsmust therefore be dismissed.4. The allegations of complaint paragraph 10(b), asamended, are barred from litigation by virtue of Section10(b) of the Act and must therefore be dismissed.Upon the foregoing findings and upon the entirerecord, I thus issue this recommended:ORDER45The complaint is hereby dismissed in its entirety.4s In the event no exceptions are filed as prosided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. he adopted b) the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.302 VENTURA COASTAL CORPORATIONAPPENDIXSummary of Findings, Including CredibilityResolutions, and Main Conclusions as to the Meritsof the ComplaintCredibility SummaryThere are issues of credibility at every stage of thiscase. The most important is an analysis of the merits ofthe paragraph 7 demotion of Conle from his lead posi-tion in the shipping department are between Conle andBallestero (as to whether Ballestero clearly and withoutreservation told Conle that he intended to install Conleas shipping department leadman); and between Dore andManagement Representatives Ballestero and Ward (as towhether Dore played any role whatsoever in the deci-sion to give the shipping department lead position tosomeone else).I watched Conle closely throughout the course of hisextensive testimony and formed the overall impressionthat he was a careful and truthful witness, with an im-pressive memory for detail. While he was clearly legallysophisticated, playing an active role as his own repre-sentative, and while he was necessarily "interested" inthe outcome, nothing in the extensive cross-examinationof him by Respondent's counsel, nor in Respondent'spresentation as a whole, raised any strong suspicion thatConle was consciously shading the truth on any materialpoints of fact.Ballestero also exhibited aspects of sincerity and somecare in his testimony. In addition, however, his mannersuggested to me that he fully understood the nature anddetails of Respondent's defense and that he was thusdoing his best to shape his testimony to conform to thedefense line, especially as to incidents between Conle andhimself.I therefore credit Conle over Ballestero as to whatwas said between them at various critical stages.Former Personnel Manager Dore was not impressive.He repeatedly offered tailored, edited, conclusionary,and internally inconsistent accounts of key incidents inwhich he claimed to have been involved. He clearly re-vealed a hostility towards Respondent's management anddisplayed great relish in having the opportunity to testifyagainst Respondent. I view his testimony with a greatdeal of mistrust and believe it to be only marginally reli-able.Neither did I find plausible, or demeanorally impres-sive, the testimony of Managers Ward and Ballestero intheir own denials of and/or contradictory accounts ofcertain key incidents involving them and Dore. I haveconcluded that they were only partially truthful in deny-ing or contradicting Dore's testimony.Discussion and FindingsIgnoring Dore's testimony for the moment, the princi-pal features supporting the General Counsel's prima faciecase as to the paragraph 7 allegation that Conle was dis-criminatorily demoted from the lead position in shippingare as follows:1. Conle's credited testimony that when he was firsthired by Ballestero the latter told Conle that his abilityto speak English would give him "a fairly good chanceof moving up."2. The undisputed fact that Conle was immediatelygiven a forklift job, whereas, normally, new hires aregiven more menial jobs which do not require record-keeping and paperwork duties (which the forklift job didrequire), nor an ability to speak in English with thelargely English-speaking truckdrivers with whom theforklift operators interacted.3. Conle's credited and undisputed testimony that, onlya week after his hire in the shipping department, he wastransferred to work as the assistant to the leadman in thereceiving department, Orozco, where he thereafter spentseveral months familiarizing himself with departmentallead duties and regularly filled in for Orozco duringOrozco's absences, including during the evenings afterOrozco left work. In addition, it is undisputed that Conlehad previously filled in as shipping department leadmanfor 3 weeks.4. Conle's credited testimony that on June 3, 1978,Ballestero asked him whether he planned to "stay on"with Respondent on a "permanent basis," and whenConle replied that he did, Ballestero told him that "thatwas good, because [Ballestero] wanted to promote[Conle] to being in charge of shipping because ManuelAlvarado [the shipping lead incumbent] was also goingto be promoted to foreman [in the washing department.]"Crediting Conle, Ballestero also said that he knew thatConle was having "some problems with the mainoffice,"46but Conle interrupted to say that that "doesn'thave anything to do with the job," whereupon Ballesteroagreed, saying, ". ..that had nothing to do with thework and that [Ballestero] wanted to give [Conle] thatpromotion."5. Conle's undenied and credited testimony thatManuel Alvarado (a packing foreman) told him on June5 that Conle "would now be in charge of shipping, thatManuel Alvarado would be around to answer questions,but that [Conle] would be in charge and that RichardSapien would be [Conle's] helper."6. Conle's testimony that, for the following 2 weeks,he performed the shipping lead duties, directing andtraining Sapien, occasionally driving the forklift, but alsoperforming inventory and tallying of orders, and dealingwith the outside truckdrivers, all as Alvarado had previ-ously performed those lead duties.7. The fact, admitted by Ward, who had some nominalrole in confirming Ballestero's lead appointments, that hewent along with Ballestero's recommendations "about ahundred percent of the time."8. The fact, admitted by all parties, that the personwho eventually was installed as shipping leadman on orabout June 19, Saul Rosales, spoke only broken Englishand thus had a great deal of difficulty in communicatingwith the outside truckdrivers and English-speaking officepersonnel. In addition. when Rosales took over as ship-46 A likely reference to the fact, as testified to by Dore and acknowl-edged hy Ballestero. ihat Dore regarded Conte as a "lhorn in his side"because of his prounion outspokenness at the April 27 "action meeting"and had so told Hallestero on or about April 28r. with a request that Bal.leslero not send Conle to ain molec ailion n'il-tring303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDping leadman and Conle was "demoted" to forklift oper-ation and serving as Rosales' assistant, Conle was still re-quired to do most of the dealing with the outside drivers.Respondent's defense to the paragraph 7 allegationrelies principally on the testimony of Ballestero andWard to the following effect: Conle was merely one ofseveral apparently qualified candidates for the shippinglead job. Saul Rosales was another such qualified candi-date, and Rosales had more seniority than Conle. Doredid not become involved in any way with the decision asto whom to promote to the shippng lead position.Rather, following a policy of using seniority as the con-trolling factor when candidates were otherwise deemed"qualified," Rosales was selected on that basis alone. Bal-lestero never recommended Conle for the job, nor did heever tell Conle that he intended to do so.Respondent explains away the fact that Conle had al-ready begun to serve as shipping department leadman bytestimony of Ballestero to the following effect: Rosaleshad been absent from work on bereavement leave sinceJune 6. Rosales did not return until some unspecifiedpoint thereafter. In the meantime, Conle was merely as-signed to the lead position in an "acting" capacity untilRosales could be asked about his interest in the position.Upon Rosales' return Ballestero asked him if he wantedthe job, and when Rosales said that he did, Ballesteroconferred with Ward and determined to give Rosales thejob because he was senior to Conle. Ballestero then toldConle of his decision, citing Rosales' seniority as thereason.47Because I have credited Conle over Ballestero on testi-monial disputes about key exchanges between them, Iignore that portion of Respondent's defense which relieson crediting Ballestero's version of those events. Rather,from the credited record, including many undisputedfacts outlined earlier, I find Respondent's defense to bewanting in a number of respects. First, contrary to Re-spondent's position, I find that Ballestero intended togive Conle the leadman's job, and, pursuant to that inten-tion. Conle was installed without reservation as shippingleadman on June 5.48Because, as Respondent admits,Rosales did not enter bereavement leave until June 649Ballestero's explanation for not being able to make earli-er contact with him about his interest in the job does notwithstand scrutiny.4? Conic admlit, that Uallestero referred to Rosales' seniority whenItallestero told (Conic that Rosales would be installed as tile shippinglea;dman anild that Conic would be Rosales' assistant" Respolndent argues that its own records impeach Conle's account ofIbc tlilming of hi ivt italtlation as leadman Specifically, Respondent pointsto a personnel re,.ord purpoirting to show that the appointment of ManuelAliarado (the former shipping leadman) to the position of washer fore-malt did not become "effective" until June 12. This record purports onlyto rellect the "effective date" of Alvarado's promotional wage ratechanlge. I is not truly reliable as an indicator of where Alvarado was ac-tually v~orking il the period before June 12. 1 credit Conle's first-handtostallon., that Alsaratdlo had already gone to the washer departmnen tobeginl a "ti-aine" stint as of June 5 and that Alvarado had nit continuingfunction in the shipping department after that date. Similarly, the factthat Conlc did not receive a pay increase during the period Julne 5-17 isexplainabile hby reference to Respondent's practice of treating itrcumbentsas "traincos" fr Ihe first 2 weeks of their occupaicy of ta nvA, position.4" Rosales' daughter wa s aounded that day, as the parties stipulated,iid died ? dai, lat.lOn those facts, the decision to give the lead job to Ro-sales was based on an afterthought, and was not part ofBallestero's intention when Conle was installed in the po-sition on June 5. Even without reference to Dore's testi-mony, the findings above make out a prima facie casethat Conle's known role as the ILWU's principal in-house organizer was a motivating factor in the decisionto give Rosales the job.50Moreover, from the strained and implausible explana-tion for giving the leadman's job to Rosales, I wouldinfer that Respondent's purported motivation was entire-ly a pretext. It is difficult to accept Respondent's expla-nation that Rosales' seniority outweighed Conle's demon-strated suitability for the job. Conle had been progres-sively trained to perform the lead duties and was fluentin English and Spanish. The record does not establishthat Rosales was even remotely comparable to Conle interms of background training, experience, and necessaryskills, including the ability to speak English. Neither doesthe record establish, except for the highly general testi-mony of Ballestero and Ward, that seniority was moreimportant in the selection for lead jobs than consider-ations of qualifications.For similar reasons, even if this be deemed a "mixedmotive" case as the Board has used the term in WrightLine, supra, Respondent did not meet its burden of show-ing that Rosales would have gotten the job even absentConle's union organizing activities.I therefore do not find it necessary to determinewhether Dore was entirely truthful in his testimony thathe specifically instructed Ballestero not to give Conle thelead job because of Conle's prounion activities.I would thus conclude that Conle was discriminatorilydemoted from his leadman's job in the shipping depart-ment on June 19, in violation of Section 8(a)(3) and (1)of the Act. He is therefore entitled to reinstatement tothat position, with backpay, in accordance with conven-tional remedial principles.It is not necessary to determine whether Conle wouldhave survived the October 1978 layoff had he been con-tinued in his lead job. The record does not conclusivelyestablish that leadmen were immune from layoffs byvirtue of their positions. Conic testified without contra-diction that leadmen were not laid off in the April andOctober 1978 layoffs. Apart from the fact that Conle wasnot shown to have first-hand knowledge of that fact(being himself away from the plant during those layoffperiods), it is not clear whether they survived the layoff(if they did) because of their status or because of theirrelative seniority.5tIn any case, I regard this as essen-tially a backpay question which could be dealt with atthe compliance stage; it being sufficient to have shownthat Conle suffered unlawful discrimination by his demo-tion on June 19, 1978. For this reason, I do not addressthe arguably superfluous allegation in complaint para-graph 10(a) that Conle's October 1978 layoff was "aresult" of the discrimination visited upon him in June1978.s' Wright Line. a I)ivoit i i/ HrighI Lle, Inc. 251 NL RB 10)8 (19R0)51 The record establishes that snio lrit, dois c llntr-ol llseIclion forlayoff-at least in certain general :lhabor classlificatiis304 VENTURA COASTAL CORPORATIONNeither is it necessary, in view of the foregoing, to de-termine whether Conle was additionally discriminatedagainst in connection with the selection of someone elseto fill the forklift vacancy in the juice plant in July 1978(the subject of complaint paragraph 8). My assessment ofthe record here causes me to conclude that that allega-tion may be sustained only if Dore were credited as tohis claim that he specifically instructed that Conle not begiven the job. Apart from Dore's testimony, Respond-ent's undisputed evidence raised plausible grounds forconcluding that there was already a qualified applicantfor that position in the juice plant, and it is therefore byno means clear that Conle would have been given thatjob, but for Dore's alleged intervention. Since it is ex-tremely difficult to sort out when Dore was simply fan-tasizing about or embellishing on his role in matters af-fecting Conle, I would not rest on his testimony in find-ing that Respondent violated the Act as alleged in com-plaint paragraph 8.Similarly, in view of my conclusion above that Conlewas unlawfully discriminated against by his demotionfrom the shipping leadman's job, it is unnecessary to de-termine the merits of the "independent" allegation incomplaint paragraph 10(b) that Conle would have beengiven a more desirable position upon his return fromlayoff in April 1979, but for his earlier union activities.Were I to determine that independent question on themerits, and without regard to considerations of where hewould have been placed absent the prior discriminationagainst him, I would find that the General Counsel didnot establish that there were other, more desirable vacantjobs available to Conle at that time, or that other, lesssenior, employees had been recalled before Conle to fillsuch jobs. Rather, the record undisputedly shows, atleast as to forklift positions in the Montalvo packinghouse, that all incumbents in those positions when Conlewas recalled were senior to Conle. Respondent furtherplausibly argues that it was obliged to seek out Conle forthe first vacancy in any job which he could perform assoon as more senior employees had been recalled fromthat layoff and that its failure to have done so wouldhave raised an arguable inference of discriminationagainst him.In summary, I would conclude that Respondent's dis-crimination against Conle in demoting him from the ship-ping department leadman's job is the only aspect of thecomplaint which would need to be addressed and reme-died if that matter were not barred under HollywoodRoosevelt by the settlement agreement in Case 31-CA-7972.305